State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     517830
________________________________

In the Matter of BOGDAN GREN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., McCarthy, Rose, Egan Jr. and Lynch, JJ.

                             __________


     Bogdan Gren, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      During a visit with his wife, petitioner was observed on
facility video taking an object out of his mouth and putting it
in his pants, in a motion consistent with placing the object in
his rectum. Petitioner was thereafter charged in a misbehavior
report with smuggling and failing to comply with facility
visitation procedures. Following a tier III disciplinary
hearing, he was found guilty as charged and the determination was
affirmed on administrative appeal. This CPLR article 78
proceeding ensued.
                              -2-                517830

      We confirm. The misbehavior report, hearing testimony and
the documentary evidence, including the signed statement of
petitioner's wife to the State Police admitting to smuggling
pills into the facility for petitioner, provide substantial
evidence supporting the determination of guilt (see Matter of
Blocker v Fischer, 107 AD3d 1285, 1286 [2013]; Matter of
Quartieri v New York State Dept. of Correctional Servs., 70 AD3d
1071, 1072 [2010]), despite the fact that no contraband was
discovered (see Matter of Padilla v Fischer, 76 AD3d 742, 742
[2010], lv denied 15 NY3d 714 [2010]; Matter of Spulka v Goord,
12 AD3d 1004, 1005 [2004]). Petitioner's denial of the charges
and his wife's testimony that her statement to the police was
coerced raised credibility issues for the Hearing Officer to
resolve (see Matter of Carrero v Fischer, 106 AD3d 1299, 1299
[2013]).

      Petitioner's procedural challenges are unpersuasive. The
record demonstrates that the hearing was commenced and completed
in a timely manner and that the proper extensions were obtained
(see Matter of Pooler v Fischer, 107 AD3d 1256, 1257 [2013], lv
denied 22 NY3d 855 [2013]; Matter of Jones v Fischer, 101 AD3d
1197, 1197 [2012]). Further, petitioner was not improperly
denied documentary evidence in the form of an X-ray report or the
testimony of the technician who performed the X ray, as the
Hearing Officer acknowledged that petitioner's X ray was negative
for contraband, making the requested report and testimony
redundant (see Matter of White v State of New York, 102 AD3d
1042, 1043 [2013]; Matter of Darshan v Bango, 83 AD3d 1302, 1302
[2011]). Petitioner's remaining claims have been considered and
found to be without merit.

      Peters, P.J., McCarthy, Rose, Egan Jr. and Lynch, JJ.,
concur.
                              -3-                  517830

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court